RESPONSE TO AMENDMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on 12/08/2021, have been and made of record in response to the most recent office action, dated 09/13/2021:
The objection to the specification and to claim 11 are withdrawn.
With respect to specification and claims 1, 11, and 16; The amendments are entered.
 Claims 3, 13, and 18 were cancelled, and claims 1-2, 4-12, 14-17, and 19-20 are pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1


Therefore, claims 1-2, 4-12, 14-17, and 19-20 are within at least one of the four statutory categories (Step 1: YES).
101 Analysis – Step 2A, Prong I
	Under the January 2019 patentable subject matter eligibility guidance (2019 PEG) step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Independent claims 1, 11 and 16 includes the recitations “compute the navigation route…” step, and “determining real-time information…” step.  The “compute…” and “determining…” steps recite an abstract idea.
The examiner submits that the foregoing “compute…” step and “determining…” steps constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “compute…” step in the context of this claim encompasses a user mentally performing calculations to achieve the functions of computing navigation paths. Likewise, the “determining…” step in the context of this claim encompasses a user mentally figuring out in real time (i.e. visually identifying) to achieve the functions of identifying data about another mode of transport.
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “one or more processors”, “storage medium”, “receiving…” step; “determining realtime information…” step; and “providing…” step.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a processor/memory, the examiner submits that the processor and memory is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that they amount no more than mere instructions to apply the exception using a generic computer component. The “receiving…”, “providing…” steps are recited at a high-level of generality such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation. The “determining realtime information…” step is recited at a high-level of generality (i.e. generic data gathering) such that it amounts to mere solution activities to apply the recited abstract idea(s) in the field of navigation.

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 11 and 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a processor/memory, the examiner submits that the processor and memory is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that they amount no more than mere instructions 
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See MPEP for example: the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity. See MPEP 2106.05(g)); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability).

Dependent claims 
Step 1: claims 2-10 are dependent of claim 1 which is a method (thus the claims are to a process). Claims 12, and 14-15 are dependent of claim 11 which is an apparatus (thus the claims are to a machine). Claims 17 and 19-20 are dependent of claim 16 which is a storage medium for navigation (thus the claims are to a manufacture). (Step 1: yes).
Step 2A Prong One: claims 2-20 recite the limitation of “initiate…” steps in (claims 5); “handover…” steps in (claims 6-7); “compute an optimal route…determining a corridor…” steps 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “initiate…”  and “selecting…” steps are also recited at a high-level of generality and amounts to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
Step 2B: The claims 2, 4-10, 12, 14-15, 17, and 19-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-2, 4-12, 14-17, and 19-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, 11-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160321566 by Liu (Liu hereafter).

RE claims 1, 11, 16: 
Liu disclose a method comprising: receiving a request (¶0058, ride-sharing server 208 may request to travel from locations along the route 226 to destination locations further along the route 226) to generate a navigation route (utilize the determined path 206 values to construct one or more routes 226, ¶0065), wherein the navigation route (path 206 + multiple 226) is a multi- point intermodal route (route is generated from a multi-node system, see ¶0064) that directs a plurality of passengers (rent sharing group members 360, ¶0104) of a vehicle (fleet of vehicles 102, ¶0048) to reach a plurality of destinations {trip destination location 326 (e.g., specified as GPS coordinates, addresses, etc.), see ¶0053} using the vehicle (fleet vehicle 102)  in combination with at least one other mode of transport (mass transportation systems 204, such as one or more trains 204-A, airplanes 204-B, bicycles 204-C, buses 204-D,etc, see ¶0039), and wherein the destinations are different for one or more subsets of the plurality of passengers (¶0059, In yet further examples, the route 226 may be defined according to trip characteristics 304 of multiple users. In such an example, multiple users of the ride-sharing server 208 may request to travel from the trip origin location 324 to the trip destination location 326, and the ride-sharing server 208 may recommend other users to share a ride for a subset of the complete route 226 from the trip origin location 324 to the trip destination location 326. For instance, the ride-sharing server 208 may identify two or more user identifiers 350 of users who may be routed to an intermediate route 226 waypoint, and from that waypoint may ride-share to another waypoint or to the trip destination location 326 for one or more of the ride-sharing users); computing the navigation route (determined path 206 values to construct one or more routes 226) based on an optimization parameter (time constraints 328 and the cost constraints 330 of the trip characteristics 304, ¶0065) to include a route taken by the vehicle (one of the path 206 with one route 226) and at least one intermodal route leg (waypoints connected by legs, ¶0041), wherein the navigation route includes one or more drop-off locations (hubs 202a-f;  see fig. 2A) where the one or more subsets of the plurality of passengers (rent sharing group members 360) can access the at least one other mode of transport (mass transportation systems 204) to complete the at least one intermodal route leg to at least one destination of the destinations (see ¶0059;users who may be routed to an intermediate route 226 waypoint, and from that waypoint may ride-share to another waypoint or to the trip destination location 326 for one or more of the ride-sharing users), and wherein the optimization parameter is minimized with respect to the route taken by the vehicle, the at least one intermodal route leg, or a combination thereof {per ¶0054, multi modal route 226 uses Level of service (LOS) model for optimal travel time and also uses travel demand model (TOM) to arrive at a job interview on time by ranking route option to arrive a little early; per ¶0049, update routes 226 that may be affected by traffic or travel issues; per ¶0065, least cost routing algorithm for candidate routes}, 
determining real-time information on an availability, a condition, a departure time, a delay time, or a combination thereof of the at least one other mode of transport (¶0063-0065, fig.4: compute route 226+206 using the vehicle characteristics 302, the trip characteristics 304, the passenger characteristics 306, weather data 402 from the weather service 220, traffic data 404 from the traffic service 222, map data 406 from the map server 224, and reservation data 408 from the passenger reservation system 218… adjust values using current conditions… vehicle 102 travel time… mass transport running at capacity or under capacity… that means real-time info is used; the ride-sharing servers 208 may be configured to receive information from a traffic service 222 configured to provide information indicative of historical, current and/or forecast traffic conditions along the paths 206; also see ¶ 0051-0052), and 
providing the one or more drop-off locations (hubs 202a-f;  see fig. 2A), the navigation route, or a combination thereof as an output (the output of the multi-dal system is shown in fig. 2a), wherein the navigation route, the one or more drop-off locations, the at least one intermodal route leg, or a combination thereof are determined based on the real-time information (¶0063-0065, fig.4: compute route 226+206 using the vehicle characteristics 302, the trip characteristics 304, the passenger characteristics 306, weather data 402 from the weather service 220, traffic data 404 from the traffic service 222, map data 406 from the map server 224, and reservation data 408 from the passenger reservation system 218… adjust values using current conditions… vehicle 102 travel time… mass transport running at capacity or under capacity; per ¶0050: the ride-sharing servers 208 may be configured to receive information from a traffic service 222 configured to provide information indicative of historical, current and/or forecast traffic conditions along the paths 206; also see ¶0051-0052).  

RE claims 2, 12, 17:
 	Liu disclose the method of claims 1, 11, 16 wherein the optimization parameter includes at least one of a total travel time or a total travel distance for the route taken by the vehicle (time constraints 328 and the cost constraints 330 of the trip characteristics 304, ¶0065); a least amount of detour for the route taken by the vehicle, wherein the detour is determined with respect to a respective destination of the destinations that is associated with the vehicle (a hungry traveler going home to dinner might prioritize short travel time, rather than arrival time, ¶0054); a travel time or a travel distance for the one or more subsets of the plurality of passengers (per ¶0054, multi modal route 226 uses Level of service (LOS) model for optimal travel time); a quality level of the at least one intermodal route leg to the least one destination (per ¶0054, multi modal route 226 uses Level of service (LOS) model for optimal travel time); a number of the one or more drop-off locations; a total travel time or a total travel distance for all of the plurality of passengers; 45Attorney Docket No.: P9121US00Patent an arrival time of a last passenger of the plurality of passengers at a last destination of the destinations (per ¶0054, optimal travel time); and a total cost for completing the navigation route to all of the destinations for said all of the plurality of passengers (cost constraint, ¶0065).  

RE claims 4, 14, 19:
Liu disclose the method of claims 1, 11, 16. Liu further disclose wherein the at least one other mode of transport includes a public transport, a shared vehicle, a taxi, a ride-hailing service, or a combination thereof (mass transportation systems 204, such as one or more trains 204-A, airplanes 204-B, bicycles 204-C, buses 204-D, etc, see ¶0039).
  
RE claim 5: 
Liu disclose the method of claims 1, 11, 16. Liu further disclose further comprising: initiating at least one reservation of the at least one other mode of transport  for the one or more subsets of the plurality of passengers to complete the at least one intermodal route leg {per 0050, fig.24 , in an example, the ride-sharing servers 208 may be configured to receive information from a passenger reservation system 218 of a transportation system 204, such as ticket information and train or other scheduling information); the waypoint  is connected to the route leg}. 

RE claims 6:
Liu disclose the method of claims 1, 11, 16. Liu further disclose wherein the vehicle is a shared vehicle, and wherein the navigation route includes a handover of the shared vehicle from a first passenger of the plurality of passengers to a second passenger of the plurality of passengers {¶0104; the ride-sharing server 208 determines whether there is a change in user composition of a dynamic joint-rental group 358. In an example, one or more rent-sharing group members 360 may leave the rental vehicle 102 (e.g., get off at their stops) or one or more rent-sharing group members 360 may enter the rental vehicle 102 (e.g., get in at their stops). If the users of the dynamic joint-rental group 358 have changed, control passes to operation 1104}…. At operation 1104, the ride-sharing server 208 identified updated joint-rental group 358 vehicle 102 requirements}.  

RE claims 7: 
Liu disclose the method of claim 6. Liu further disclose wherein the handover occurs on reaching a respective destination of the first passenger, the one or more drop-off location associated with the first passenger, or a combination thereof passengers {¶0104; one or more rent-sharing group members 360 may leave the rental vehicle 102 (e.g., get off at their stops) …. At operation 1104, the ride-sharing server 208 identified updated joint-rental group 358 vehicle 102 requirements}.  
 
RE claims 9: 
Liu disclose the method of claim 1. Liu further disclose comprising: selecting the plurality of passengers (rent sharing group members 360, ¶0103) from a larger group of passengers (other potential rental group members 360) based on an optimization of the navigation route, the one or more drop-off locations, the at least one intermodal route leg, or a combination thereof (¶0062, the ride-sharing server 208 to match the user together with other users having similar requirements. For instance, the user may utilize the trip-planning application 170 to specify the information to the ride-sharing server 208, such as the trip origin location 324 and trip destination location 326, maximum costs, as well as other trip requirements. Based on the information, the ride-sharing server 208 may be configured to identify potential joint rental groups 358 of potential rental group members 360 for combined use of a vehicle 102).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US2013/0304372 by Mellert (Mellert hereafter).

RE claims 8, 15, and 20:
Liu discloses The method of claims 1, 11, 16. Liu further disclose comprising:  46Attorney Docket No.: P9121US00Patentcomputing an optimal route (¶0020, perform route optimization) to a primary destination {trip destination location 326 (e.g., specified as GPS coordinates, addresses, etc.), see ¶0053}  of the vehicle (fleet of vehicles 102, ¶0048), wherein the primary destination (326) is the at least one destination associated with the one or more subsets of the plurality of passengers (two or more user identifiers 350 of users, ¶0059) that include a driver (¶0058 a driver user), a designated main passenger (another user from the multiple user), or a combination thereof of the vehicle; wherein the one or more drop-off locations (waypoints) are selected from one or more transport hubs (see fig. 2 for hubs 202a-f; see ¶0059,users who may be routed to an intermediate route 226 waypoint, and from that waypoint may ride-share to another waypoint). 
Liu do not explicitly disclose determine a corridor representing a geographic area within a threshold distance along the optimal route and the drop off location is selected from a hub falling within the corridor.
Mellert teaches a device which calculate desire route (10, 11) that includes a route starting point, a route end point, intermediate stops (¶0047) which uses the searching unit 1060 to scan the search corridor 12, 13, 14, 12', 13', 14' and extracts all POIs out from the POI database that lie within the selected search corridor 12, 13, 14, 12', 13', 14' (¶0047-0050). More specifically, Mellert teaches determine a corridor (search corridor 12, 13, 14, 12', 13', 14') representing a geographic area within a threshold distance along the optimal route {¶0042: The determining unit 1050 is configured to determine a search corridor 12, 13, 14, 12', 13', 14' associated with a calculated route 10, 11 or portions thereof to be travelled (see FIGS. 4 to 6)… The search corridor 12, 13, 14, 12', 13', 14' denotes a geographical area of certain shape and size surrounding the calculated route 10, 11 ( or portions thereof); ¶0043: The searching unit scans over the search corridor 12, 13, 14, 12', 13' 14' and selects all those POIs of the pre-stored POI set lying within the provided corridor 12, 13, 14, 12', 13', 14'… by inputting POI search parameters the searching unit 1060 is configured to additionally filter those POIs within the search corridor 12, 13, 14, 12', 13', 14' which correspond to the search parameters}. By these lines, as the road is scanned within the corridor to determine a POI, a POI such as a drop-off location will also be determined.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention, to use the teachings of Point of Interest searching as taught by Mellert to modified the device of Liu to include a corridor within the route in order to provides the user with only those POIs, which are closely associated with a selected route and which are easily accessible by the user (¶0063).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of EP2982936 by Skillman (Skillman hereafter).

RE claims 10:
Liu disclose the method of claims 1. Liu further disclose comprising: determining the one or more drop-off locations (stops such as hubs 200a-f), the at least one destination (trip destination location 326), at least one intermodal route leg (waypoints connected by legs, ¶0041), or a combination thereof.  Additionally Liu disclose contextual information 334 and implanting context-ware learning recommend per ¶0053-0054.
Liu do not explicitly disclose based on a mobility graph.
Skillman teaches a map user interface that uses contextual menus 8a-8d whereas a tapping input on the route 841 to automatically delineate the route 841 from the user's location to the destination 839 for generating a contextual menu. More Specifically, Skillman teaches based on a mobility graph (mobility graph 849g) associated with the one or more subsets of the plurality of passengers (an option 849g for presenting a mobility graph and/or for suggesting a guidance method based on speed and usage, ¶0088). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention, to use the teachings of contextual menus as taught by Chen to modified the device of Liu in order to allow the user access most relevant contextual information delineated around a place such as a geographical area (¶0091).

Response to arguments 
The amendments filed on 12/08/2021, have been entered and fully considered but they are not persuasive. The Examiner firmly believes that the rejections are valid.
 
Applicant argues regarding 101 rejection on page 14 that the claims are not directed to an abstract idea performed by a generic computer and that Examiner has not complied with the new PEG because the recited claim elements that integrate the exception into a practical application and are patent eligible. 
Per the new PEG, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities.  The non-final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements for receiving, computing, and output routes using real-time information, all done through a generically recited interface and network. The interpretation that the elements are well-understood, routine and conventional is supported in the rejection, including ¶0026 and 0049 of the instant application which describes that the computer system (user device) may be any mobile computer device or other device that can perform navigation or location-based function. The MPEP explicitly describes that receiving, transmitting, or gathering data over a network using the internet or an intermediary computer does not amount to significantly more,(Symantec, OIP Techs; See MPEP 2106.05(g)); In re Bilski, 
Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.

Applicant asserts on page 16-17, under Bascom, the claims are drawn to subject matter which, when considered as a whole, is NOT drawn merely to an abstract idea, law of nature, natural principles, natural phenomena and/or natural products.
In BASCOM, the Federal Circuit agreed that the additional elements were generic computer, network and internet components that did not amount to significant more when considered individually, but when combined , an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e. the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end-user.  Contrary to that claim set, the additional elements in claims 1, 11, and 20, applicant uses elements, like "a memory”, "one processor". Broadest reasonable interpretation comprises a processor and memory that 
Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.

Applicants asserts on page 6 that since the Alice decision, the CAFC has recognized that a technical solution to a technological problem is relevant to the standard for patent eligibility under 35 U.S.C. § 101.
Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al. 573 U.S._ (2014) involved a patents on electronic methods and computer programs for financial trading systems on which trades between two parties who are to exchange payment are settled by a third party in ways that reduce” settlement risk”. The court ruled that Alice patents were invalid because the claims concerned abstract ideas which are not eligible for patent protection under 35 USC 101. The court stated that a method directed to an abstract idea of employing an intermediary to facilitate simultaneous exchange of obligations in order to minimize risk is a basic business or financial concept and that a computer system merely configured to 
The above argument is not found to be persuasive.

Applicants asserts on page 7, that Berkheimer further states that just because something can be shown in the prior does not mean that it is well-understood, routine, or conventional.
The arguments have been fully considered but are not persuasive. In the instant case, MPEP 2106.05 clearly states that receiving, data gathering, and transmitting, and outputting/displaying functions are not patentably distinct under 101. Similarly, using a generic computer component, is not significantly more as explain above.
Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.

Applicants regarding 102 rejection asserts on pages 8 of the Remarks that: Liu does not clearly suggest the receiving step of claim 1 that describes the step of "receiving a request to generate a navigation route, wherein the navigation route is a multi-point intermodal route that directs a plurality of passengers of a vehicle to reach a plurality of destinations using the vehicle in combination with at least one other mode of transport, and wherein the destinations are different for one or more subsets of the plurality of passengers…".
The Examiner respectfully disagrees. As stated in the non-final and above, Liu teaches the limitations above in  paragraphs 0058, 0065, 0064, 0104, 0048, 0053, 0039. More specifically Liu states in ¶0058 that “ multiple users of the ride-sharing server 208 
Applicants asserts on pages 8 of the Remarks that: in each of these examples of Liu, the ride-share of multiple users is in the same vehicle to one trip destination. Liu does not teach or suggest "receiving a request to generate a navigation route, wherein the navigation route is a multi-point intermodal route that directs a plurality of passengers of a vehicle to reach a plurality of destinations using the vehicle in combination with at least one other mode of transport, and wherein the destinations are different for one or more subsets of the plurality of passengers".
The Examiner respectfully disagrees. As state in the non-final, Liu teaches the limitations above in paragraphs 0058, 0065, 0064, 0104, 0048, 0053, 0039. More specifically Liu states in ¶0058 that “multiple users of the ride-sharing server 208 may request to travel from locations along the route 226 to destination locations further along the route 226, and the ride-sharing server 208 may recommend those other users to the destination locations from path 206+226 (that means more than one destination). In addition, multiple user devices that corresponds to plurality of passengers are shown connected to server in fig. 2b, which receives plural rideshare requests to generate route 206 on fig. 2a for a second mode of transport, then travel to destinations via path 206 (see hub 202).  As explained, the rejections is valid, and the claims remain rejected.
As the rejections have been validated, the argument that the applications are substantially different from the prior art of record is false. Once again, the Examiner believes there is nothing within the current listing of claims or within the application that is patentably distinct over the prior art of record, and therefore the Examiner believes the rejection of record is pertinent and should in fact remain upheld.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLOS LAGUERRE/Examiner, Art Unit 3667            

/RACHID BENDIDI/Primary Examiner, Art Unit 3667